Citation Nr: 1537311	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral foot disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to a compensable disability rating for residuals of an injury of the right great toe prior to August 22, 2014, and in excess of 20 percent thereafter.  

4.  Entitlement to a disability rating in excess of 10 percent for right ankle strain.  

5.  Entitlement to a disability rating in excess of 10 percent for left ankle sprain, with degenerative arthritis.  

6.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis.  
7.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981 and August 1986 to October 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

All issues other than whether new and material evidence has been submitted to reopen the claims for service connection for psychiatric disability and bilateral foot disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A May 2010 rating decision denied entitlement to service connection for bilateral foot disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral foot disability.

3.  A May 2010 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD), and a June 2010 rating decision denied entitlement to service connection for bipolar disorder and depression; the Veteran did not appeal these decisions or submit any pertinent evidence within the appeal periods. 

4.  Evidence received subsequent to the expiration of the appeal periods includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability.






CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for a bilateral foot disability in May 2010 on the basis that the disability was not incurred in or caused by military service.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record in May 2010 included the Veteran's statements, service treatment records (STRs), private treatment records from Drs. J.S., D.B., Spaulding Rehabilitation, Framingham Orthopedics, Worcester Medical Center, Metrowest Medical Center, and UMass Memorial Medical Center.  

The evidence received since the expiration of the appeal period includes private treatment reports from the Southboro Medical Group, which establish treatment for bilateral foot pain prior to service.  These records indicate the Veteran may have had a bilateral foot disability prior to service.  Additionally, the Veteran's STRs show he was treated on several occasions for foot pain.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.  

Relative to the Veteran's psychiatric claim, the RO denied service connection for PTSD in May 2010, and subsequently denied service connection for bipolar disorder and depression in June 2010.  The RO denied PTSD, in part, because the evidence of record failed to establish a diagnosis of the disorder.  The RO denied bipolar disorder and depression on the basis that the disorders were not incurred in or caused by military service.  The Veteran was notified of those decisions in May and June 2010 respectively.  He did not file a notice of disagreement with these decisions or submit any pertinent evidence within the appeal period.

The evidence of record in May and June 2010 included the Veteran's lay statements, STRs, partial private treatment records from Advocates Community Counseling, as well as the report of an October 2009 VA examination and May 2010 VA medical opinion.    

The evidence received since the expiration of the appeal period includes additional private treatment reports from the Advocates Community Counseling, which do show treatment for PTSD, as well as the report of a December 2011 VA examination, which indicates a potential relationship between the Veteran's depression and his service-connected disabilities.  This evidence is new and material, and as such, reopening of the Veteran's claim for service connection for psychiatric disability is also in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral foot disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  

Initially, the Board notes that during his recent May 2015 Travel Board hearing, the Veteran reported his service-connected disabilities had worsened in severity.  He last underwent pertinent VA examinations nearly a year ago.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds new examinations are warranted to assess the present severity of the Veteran's service-connected disabilities.  

Relative to the Veteran's psychiatric claim, the Veteran recently indicated that he was diagnosed and treated for depression within roughly one year of his discharge from active duty at Advocates Community Counseling.  He stated these records were submitted to the RO.  However, a review of the records obtained from this facility only date to January 2002.  As there is a potential that records exist showing the Veteran was initially treated for an acquired psychiatric disorder within one year of discharge, the originating agency should initiate development to obtain these records.  

The Board next notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has asserted his acquired psychiatric disorder was either caused by his untimely discharge from active duty, or in the alternative, was caused by his service-connected disabilities.  The Board notes the Veteran underwent VA Mental Disorders examinations in October 2009 and September 2011.  As noted above, the Veteran has provided treatment notes indicating he was diagnosed with PTSD by his private clinician; however, it does not appear the RO has obtained an examination to formally assess for this disability.  In the course of his October 2009 examination, the examiner diagnosed the Veteran with bipolar disorder, depression and attention deficit hyperactivity disorder (ADHD).  In a May 2010 statement, the examiner opined the Veteran's bipolar disorder was less likely than not the result of his treatment in service.  In support of this conclusion, the examiner stated the, "fact that this gentleman never asserted that he had depression and that it was related to his being discharged from the Army until 2009, although he was actively seeking other service connection for physical problems...does not in my opinion support his current claim."  The examiner's negative opinion focuses chiefly on the Veteran's lack of medical treatment or submission of a disability claim following his discharge from active duty, and wholly disregards the Veteran's competent reports of depressed mood manifestations following his discharge from active duty.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the examiner did not specifically address whether the Veteran's ADHD or depressive disorder was caused by his treatment in service.  The examiner also failed to discuss the Veteran's report of depression and excessive worry in the course of his February 1988 separation examination.  

Following the Veteran's September 2011 VA examination, the examiner determined the Veteran only warranted a diagnosis of depressive disorder, not otherwise specified.  The examiner was asked to state whether the Veteran's depression was caused or aggravated by his service-connected orthopedic disabilities.  In response, the examiner stated, "his depression may be based to a quite minor degree on the knee and ankle problems for which he is service connected, but I don't see those issues as contributing more than about 10-15% to the severity of his current depression."  The Board notes the examiner's response addresses the impact the Veteran's service-connected disabilities have on the "severity" of the Veteran's depression, rather than whether the Veteran's service connected conditions caused the psychiatric disorder.  Based on the above-noted insufficiencies, the Board finds a new examination and medical opinion are necessary before the Board decides the claim.

The Veteran has also asserted service connection is warranted for a bilateral foot disability, as a result of his wearing combat boots and engaging in extensive marches.  The Veteran's STRs show his feet were found to be normal in the course of his April 1981 entrance examination.  Although the Veteran was treated for left foot pain in October 1981, there is no indication he was again treated during his initial period of active duty.  The Veteran underwent another entrance examination in July 1985, prior to his second period of active service.  No defects, infirmities, or disorders were noted at that time.  The Veteran has submitted private treatment records from the Southboro Medical Group, which show he was treated for bilateral foot pain in January 1986.  A subsequent treatment note dated February 7, 1986, notes "pronation both feet, worse right than left."  The Veteran's STRs from his second period show he was treated for foot pain on a couple occasions, and also reported experiencing foot trouble in the course of his February 1988 separation examination.  The Board finds the presumption of soundness applies, as there was no indication of any defects, infirmities, or disorders of the feet noted in his July 1985 entrance examination.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Based on the above-noted evidence, the Board finds a VA examination and medical opinion are necessary.  

The final issue of entitlement to a TDIU is substantially intertwined with the issues requiring additional development, and as such, cannot be decided at this time.  

Finally, the Board notes the Veteran has indicated he has applied for and received Social Security benefits.  Records in the possession of the Social Security Administration could be supported of the Veteran's claims.  Therefore, further development to obtain those records is in order.  Additionally, on remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities, private treatment records from Advocates Community Counseling prior to January 2002, any disability determination for the Veteran by the Social Security Administration and the records upon which the determination was based.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected bilateral knee, bilateral ankle, and right great toe disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder:

a)  originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's treatment in and discharge from service;

b)  was caused by the Veteran's service-connected disabilities, to include as a result of his chronic pain arising from those disabilities; or

c)  was permanently worsened by the Veteran's service-connected disabilities, to include as a result of his chronic pain arising from those disabilities. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
  
4.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all foot disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's 1981 period of active service or is otherwise etiologically related to that period of active service.

With respect to each foot disorder present during the period of the claim that the examiner believes did not originate during the period of active service in 1981 and is not related to the period of active service in 1981, the examiner should:

a)  state an opinion state an opinion as to whether there is a 50 percent or better probability that the disorder was present during the Veteran's period of second period of active duty (1986 to 1988) and if so, an opinion as to whether the disorder clearly and unmistakably existed  prior to the Veteran's entrance onto active duty.  

b)  With respect to foot disorder present during the period of the claim that the examiner believes existed prior to the Veteran's second period of active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

c)  With respect to each foot disorder present during the period of the claim that the examiner believes was not present during the second period of active service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's second period of active service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports of increased foot pain following marches in service, as well as the Veteran's private treatment notes from Southboro Medical Group, which show a diagnosis of bilateral pronation months prior to his entry into active duty in 1986.

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or AMC must also obtain a comprehensive medical opinion from an examiner addressing the impact of all service-connected disabilities on the Veteran's employability.  

The examiner(s) should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient either individually, or in concert, to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion must be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


